 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDReynolds Metals Company and Ocean-Trailer Trans-port Corp.and Seafarers InternationalUnion, At-lantic,Gulf, Lakes &InlandWaters District andInternational Organization of Masters,Mates & Pi-lots,Associated MaritimeWorkers, Local 8, AFL-CIO, Partyto theContract. Case 12-CA-6010July 28, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 23, 1975, Administrative Law Judge JohnG. Gregg issued the attached decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs. The Respondent' and the Party to the Con-tract filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.In December 1972, Respondent and the SeafarersInternationalUnion (herein called Seafarers)execu-ted a collective-bargaining agreement 2 (herein the1972 agreement) effective June 16, 1972, revising aprior agreement.This agreement,inter alia,recog-nized the Seafarers as the exclusive representative ofallunlicensed personnel employed on "AmericanflagGantry-type Self-unloading vessels" 3 ownedand operated by Respondent. At the time the 1972agreement was entered into, Respondent operatedand continues to operate only two deep-hold self-unloading or gantry-type vessels, the SSIngerandthe SSWalter Rice.In addition to the gantry-typevessels,Respondent on July 1, 1970, chartered a non-gantry vessel,4 the MVSiboney.Respondent also op-1The term Respondent refers to Reynolds Metals Company and its whol-ly owned subsidiary Ocean-Trailer Transport Corp.2This agreement extended the parties'previous agreementto October 1,1975.3Although the vessels to be coveredby the 1972agreement are describedtwice in itsintroductoryparagraph as "American Flag Gantry-type Self-unloading Vessels,"the Seafarers contends that the description,"Americanflag Vessels,"used in the contract's recognition clause is the language whichcontrols the scope of the contract.We believe that the preponderance of theevidence,presented in the upcoming paragraphs,clearly indicates that thecontract was to coveronly "American Flag Gantry-type Self-unloadingVessels."4 The difference between agantry anda nongantry vessel is that a gantryvessel has a crane which is used in unloading the cargo whereas a nongantryerated two tugs which admittedly were not coveredby thecontract.Eduardo Garcia, general manager of Respondent'swholly ownedsubsidiaryOcean-TrailerTransportCorp.,suggested in December1972 that theRespon-dent use theSiboneyto provide turn-around shippingservice between Miami and San Juan, Puerto Rico.Sometime in January1973, Garciaasked the Seafar-ers what kind of "area contract"would be applicableto theSiboney.Later that month the Seafarers gaveGarcia its standard form agreementIfor unlicensedpersonnel.When the Respondent decided that it would at-tempt the Miami-San Juan operation with theSibo-ney,Garcia was told to set up the operation and tohire unlicensed seamen for the vessel.The Respon-dent,apparently not pleased with the Seafarers stan-dard agreement,notified the International Organiza-tion of Masters,Mates&Pilots,Associated MaritimeWorkers, Local 8,AFL-CIO(herein calledMMP)and requested that the MMPsupplyunlicensed sea-men for theSiboney.Thereafter, Garcia signed a col-lective-bargaining agreement on February20, 1973,withMMP,recognizingMMP as the bargainingagent for the seamen aboard theSiboney.After learning that the crew for theSiboneyhadbeen obtained from another union,the Seafarers sentRespondent a telegram on February 28, 1973, inwhich it contended that the parties'1972 agreementcoveredtheSiboneyand that bycontract the Re-spondent was required to obtain its crew from theSeafarers hiringhalls.The daytheSiboneywas tomake its maiden voyage,the Seafarers picketed thearea around the ship,stopping its loading.To stopthe picketing,the Respondent on March12, 1973,commenced injunction proceedings in theDistrictCourtfor the Southern Districtof Florida,contending that the picketing should be enjoined andthat, pursuant to the existing contract with the Sea-farers,the parties should be ordered to arbitrate theSiboneyissue.6However, the Seafarers argued thatthe contract did not covertheSiboneyand thereforethe contract'sarbitration clause was inapplicable.Further,counsel for the Seafarers told the court thatvessel has no such unloading device.SUnlike the parties' 1972 agreement,the Seafarers standard agreementonly described the ships to be covered as American flag vessels. Althoughthe 1972 agreement contained basically the same clauses as the standardagreement, the first paragraph in the parties'existing agreement,character-ized by the Administrative Law Judge as a "preamble,"begins:"This Agree-mentcovering American FlagGantry-type Self-unloading Vessels...:. Italso contains the duration provisions.6Note that in the injunction proceeding(ReynoldsMetalsCompany v.SeafarersInternational Union,73-412-CIV-WM) the Respondent did notcontend that the contract covered theSiboney,but onlythat the partiesshould arbitrate the issue.The court,apparently accepting the Seafarersargument that the contract did not apply,neither enjoined the picketing norordered the parties to arbitrate.219 NLRB No. 128 REYNOLDS METALS COMPANYtheSiboneywas not the same type of vessel as thosecovered in the 1972 agreement and that, inasmuch asthe vessels were different, "the wages, terms and con-ditions, etcetera, in each kind of vessel would be en-tirely different," requiring a different collective-bar-gaining agreement.In contrast to the position taken at the injunctionproceeding, the Seafarers on March 12, 1974, filedunfair labor practice charges alleging that the Re-spondent had violated Section 8(a)(1), (2),' and (5)by giving unlawful assistance to the MMP, and byrefusing to recognize and bargain with the Seafarers,pursuant to the parties' 1972 agreement, as the repre-sentative of theSiboneyunlicensed personnel.In view of the foregoing, we find that the prepon-derance of the evidence indicates that the parties didnot intend their 1972 collective-bargaining agree-ment to cover nongantry-type vessels such as theSi-boney.We agree with the Administrative Law Judgethat by its terms the 1972 agreement limits its cover-age to "American flag Gantry-type Self-unloadingVessels," and thus has no application to the nongan-trySiboney. Alsothe Seafarers apparently did notconsider theSiboneyas accreted to the existing unit,inasmuch as the Seafarers failed to raise the accre-tion issue at the time the Respondent requested in-formation as to what type of area contract might beapplicable in the contemplated use of theSiboney.Moreover, the Seafarers took the position in the in-junction proceeding that the parties' existing agree-ment did not cover theSiboneyand that the Seafarerswould not apply the same contract to theSiboney.Accordingly, we find that theSiboneywas not anaccretion to the existing unit represented by the Sea-farers and that the Respondent therefore did not vio-late the Act by refusing to recognize and bargainwith the Seafarers as the representative of theSibo-neycrew. Therefore, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as jts Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby .is, dis-missed in its entirety.7 The Charging Party agreed in the parties'stipulations dated December18, 1974, (Joint Exh.2) to withdraw the 8(a)(2) charge.The parties furtherstipulated that an 8(a)(2) violation would be found only if the Board foundan 8(a)(5)violation.DECISION625JOHN G. GREGG, Administrative Law Judge: This pro-ceeding was held before me at Coral Gables, Florida, onDecember 17 and 18, 1974. The complaint which was is-sued on May 22, 1974, pursuant to a charge duly filed onMarch 12, 1974, alleges that Respondents violated Section8(a)(1), (2), and (5) of the National Labor Relations Act, asamended.Upon the entire record, including my observation of thedemeanor of the witnesses as they testified, and after dueconsideration of the briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONReynolds Metals Company is a Delaware corporationwith its principal office and place of business located atRichmond, Virginia, and at all times material herein, hasbeen engaged in various States of the UnitedStates in afully integrated enterprise in aluminum, from themining ofthe ore to the manufacture and sale of the finished product.During the calendar year 1973, Reynolds manufactured,sold, and shipped products valued in excess of $50,000 di-rectly to customers across state lines.Ocean-Trailer Transport Corporation, a Delaware cor-poration and a wholly owned subsidiary of Reynolds, hasits principal office and place of business located at Miami,Florida, and,at all timesmaterial herein, is and has beenengagedin the business of owning and operating an Amer-ican flag vessel, the MVSiboney,which transports goodsand commodities in interstate commerce. During the cal-endar year 1973, Ocean-Trailer derived a gross revenuefrom such operationsin excessof $50,000.Reynolds and Ocean-Trailer are now, and have been atall times material herein, individually and collectively, anemployer engaged in commerce within themeaning of Sec-tion Z(6) and (7) of the Act.SeafarersInternational Union, Charging Partyherein, isnow, and has been at alltimes materialherein, a labororganizationwithin the meaning of Section 2(5) of the Act.InternationalOrganization of Masters, Mates andPilots,Party to the Contract herein, is now, and hasbeen at alltimesmaterial herein, a labor organization within themeaning ofSection 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, essentially that on or about De-cember 12, 1972, Reynolds and the Seafarers InternationalUnion executed a collective-bargainingagreement(hereinthe 1972 agreement) revising an agreement effective Octo-ber 1, 1970; that the 1972 agreement,inter alla,recognizedthe-Seafarers International Union as the exclusive repre-sentative of all unlicensed personnel employed on Ameri-can flag vessels owned and operated by Reynolds, for thewages,hours of work, and other conditions of employ-ment; that all unlicensed personnel employed by Respon- 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent on American flag vessels owned and operated by Re-spondent,excluding guards,professional employees andsupervisors as defined in the Act,constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.The complaint further alleges that the Seafarers Interna-tional Union,since on or about a date prior to October 1,1970, and at all times material herein,has been,and is, therepresentative for the purposes of collective bargaining ofthe employees in the unit described above, and by virtue ofSection 9(a) of the Act has been and is now the exclusiverepresentative of all employees in said unit for the purposesof collective bargaining in respect to rates of pay, wages,hours of employment,or other conditions of employment;that on or about August 18, 1972,Ocean-Trailer assumedthe charter of the MVSiboney,and on or about March 9,1973, until sometime in 1974,theSiboneyhas been trans-porting cargo in containers between Miami,Florida, andSan Juan,Puerto Rico,and that the employees of theSibo-neyconstitute an accretion to the fleet-wide unit, as de-scribed in the 1972 agreement,supra.The complaint further alleges,essentially,that the Sea-farers International Union has requested,and is request-ing, Respondent to bargain with it as the sole and exclusiverepresentative of the unlicensed employee personnel of theSiboneyas part of the unit set forth above,since on orabout a date prior to February 20, 1973,when it submitteda form of contract covering unlicensed Maritime personneltoOcean-Trailer'sGeneral Manager Garcia; and on orabout February 29,1973, when the Seafarers InternationalUnion sent a telegram to Respondent demanding,interalia,compliance with respect to the employees of the MVSiboney;and that since on or about February 12, 1973, andcontinuing to date, Respondent has rendered, and is ren-dering,unlawful aid,assistance,and support to the MMP,and has refused and continues to refuse to recognize andbargain collectively with the Seafarers International Unionas the collective-bargaining representative of its employeesin the unit set forth above,by the acts of Travers,master oftheSiboney,on or about February 12, 1973,notifying theMMP that the MVSiboneywas about to become opera-tional and requesting the MMP to supply unlicensed sea-men, and thereafter allowing MMP to supply personnel tooperate the vessel;by acts of Garcia,general manager ofOcean-Trailer,on or about February 15, 1973, reviewing adraft contract proposal by the MMP specifically tailoredfor the MVSiboneybefore the MMP actually represented amajority of the unlicensed personnel of the MVSiboneyand before on or about February 19, 1973,when the MMPpurportedly claimed to Respondent that it represented amajority of said employees of the MVSiboney;and byGarcia,on or about February 20, 1973,executing a collec-tive-bargaining agreement with MMP whereby MMP wasrecognized as the bargaining agent of the employeesaboard the MVSiboney,and which agreement sets forththe wages,hours,and working conditions of said employ-ees.The complaint alleges that,by the acts described aboveand by each of said acts,Respondent did render, and isrendering,unlawful assistance and support to a labor orga-nization,and thereby did engage in, and is engaging in,unfair labor practices affecting commerce within the mean-ing of Sections 8(a)(2) and 2(6) and(7) of the Act; and didrefuse,and is refusing,to bargain collectively with the Sea-farers International Union as the bargaining representativeof its employees,and thereby did engage in, and is engag-ing in,unfair labor practices affecting commerce within themeaning of Sections 8(a)(5) and 2(6) and(7) of the Act;and did interfere with,restrain,and coerce,and is interfer-ing with,restraining,and coercing,itsemployees in theexercise of rights guaranteed in Section 7 of the Act, andthereby did engage in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and(7) of the Act.A. Factual Background and StipulationsA hearing on the issues herein was conducted by Admin-istrative Law Judge Samuel Ross,on June 25 and 26, 1974,in Coral Gables,Florida,and was then adjournedsine dieto allow counsel for General Counsel to seek enforcementin Federal court of subpenas not complied with by Reyn-olds, Ocean-Trailer,and MMP.Following an order of theUnited States District Court,entered on October 24, 1974,enforcing the subpenas,the hearing was resumed beforeme in Coral Gables,Florida,on December 17, 1974, andclosed on December 18, 1974.During this hearing, all ofthe parties entered into an informal settlement agreementof the 8(a)(2) allegations of the complaint herein and alsoentered into a set of factual and other stipulations withrespect to the remaining 8(a)(5) allegations of the com-plaint.No testimony was taken in the proceedings,and theremaining issue is to be determined on the basis of thestipulations,admissions,and the record as a whole.The parties hereto,having stipulated,inter alia,and itbeing uncontrovcrted on the record,Ihereby find thatthere is common control of the labor relations of all em-ployees of Reynolds Metals and Ocean-Trailer by Reyn-olds, and Reynolds and Ocean-Trailer are a single employ-er under Board law.At all times material hereto,Reynolds has operated andcontinues to operate two deep-hold self-unloading cargo,gantry-type vessels,the SSIngerand SSWalter Rice,American flag vessels operating between CorpusChristi,Texas,and Longview,Washington, Hawaii and Galveston,Texas, under the Seafarers International Union contractcovering the unlicensed seamen aboard the vessels.Between December 1973 and March 1974, the two ves-sels have been periodically time-chartered to unrelated cor-porations and have operated between Burnside,Mississip-pi, and Tampa, Florida;Hampton Roads,Virginia, andSalem,Massachusetts;Panama City, Florida,and the StateofWashington; Houston, Texas,and Chile,South Ameri-ca, and Mobile,Alabama.Prior to December 1973, theIngerandRiceregularly,with infrequent exceptions, pliedbetween Texas and the State of Washington.At all times material hereto until April 7,1974, Reynoldsand Ocean-Trailer operated the MVSiboney,an Americanflag vessel,between the ports of Miami, Florida,and SanJuan,Puerto Rico, every week.TheSiboneyis a nongantry-typemotor vessel and is the world's largest ocean-goingaluminum ship especially designed for the transportation REYNOLDS METALS COMPANYof trailers and dry or refrigerated containers; and it willalso transport automobiles,trucks,heavy construction ma-chinery,and general outsized cargo.After April 6, 1974,and until September 11, 1974, theSiboneywas time-char-tered to another unrelated corporation and to the MilitarySealift Command, and MMP continued to supply and rep-resent theunlicensed seamen oftheSiboneyduring suchperiod. TheSiboneyhas not been operatedsinceSeptember11, 1974, and has at present no persons in its employ.The Siboneyis 306 feet long and carries a variety of car-go, principally containers. It has no vessel-mounted cranesand no hatches, and loads through a stern opening withdrive-on, drive-off loading. A round trip between Miamiand San Juan took 7 days.TheIngerandRiceare each 626 feet long, and are un-loaded and loaded via vessel-mounted cranes reaching intohatches to pick up the dry bulk cargo; then the cargo isdischarged to a hopper mounted between gantry legs; andthe hopper discharges the cargo to a conveyor which leadsinto a shorehopper. TheIngerandRicearethe only gantryvessels in the world capable of unloading dry bulk cargo.The runs for theIngerandRicetook 17 days one way. TheIngerandRiceregularly transport aluminum from Texas toWashington, and sugar on the return trip from Hawaii toTexas.There were no transfers to employees among theInger,Rice,andSiboney.There have been transfers of employeesbetween theIngerandRice.The maritime industry is ahiring hall industry. TheIngerandRiceemployees camefrom Seafarers International Union hiring halls andSibo-neyemployeescamefrom MMP hiring halls, all pursuantto their respective collective-bargaining agreements.The cargoes of theSiboney, Inger,andRicewere loadedand unloaded by nonseamen (on-shore personnel). Thecrews of the three vessels maintain the equipment onboard,including the gantries and doors.Garcia had the power to hire and fire office employees inMiami, except for management-level employees, who wereto be hired in consultation with Donald B. Wood. Garciadelegated hiring of seamen to theSiboney'smaster.Ocean-Trailer's office was in Miami; the Marine Division Officewas, and is, in Corpus Christi, Texas, the site of Wood'soffice. Cargo for theSiboneywas solicited from the Miamioffice by Ocean-Trailer's Miami employees.Donald B.Wood was in direct control of theIngerandRice,and had ultimate control of Garcia, but Garcia wasin charge of daily operations in Miami, and Wood was notinvolved in the daily operations.It is also stipulated,and I find, that the Seafarers Inter-nationalUnion and Reynolds Metals Company MarineDivision have had collective-bargaining agreements-since1962.The record reveals that the Respondents, Reynolds andOcean-Trailer,assert, and the other parties have no facts tocontrovert the following four paragraphs which I find asfacts:During that period of time, Reynolds and/or its subsid-iaries operated the following American flag vessels:The MTEl Buey Grande,a 3,500 horsepower, 126-foot,ocean-going tug operating between Guiana and Trinidad,was time-chartered to Reynolds in September 1962. After627two voyages, it was bareboat chartered to Reynolds on Oc-tober 5, 1962. It so remained until March 18, 1965. OnSeptember 3, 1965, it was chartered to Caribbean Steam-ship Company, S.A., a subsidiary of Reynolds. On March1,1968, the vessel was sold but the bareboat charter toCaribbean continued, On or about January 18, 1972, it wassold to Tidewater Balboa, Inc., an unrelated corporation.MTEl Toro Grande,another such tug of thesame sizeand operating the same run, was also bareboat chartered toa subsidiary of Reynolds from March 1, 1965, until on orabout January 18, 1972, when it was also sold to TidewaterBalboa, Inc.Neither of the foregoing vessels was operated under abargaining agreement with the Seafarers InternationalUnion, or any other labor organization, and neither was agantry-typevessel.The Seafarers International Union asserts, the other par-tieshave no facts to controvert, and I find, that:The Seafarers International Union represents unlicensedseamen employed solely on deep seagoing tankers andfreightships. It does not represent unlicensed seamen em-ployed on tugs. Even if it knew of theirexistence, no de-mand would have been made for recognition inasmuch asitdoes not represent unlicensed seamen employed on tugs.Such unlicensed seamen employed on tugs are tradi-tionally represented by the Inland Boatmen's Union, anautonomous affiliate of the Seafarers International Unionand a wholly different labor organization.The Seafarers International Union represents unlicensedseamen employed on supertankers which are larger thantheIngerandRice,and on vessels which are the same sizeor smaller than theSiboney.There are various owners andoperators in the maritime industry in contractual relationswith the Seafarers International Union which maintainfleet-wide units consisting of smaller and larger vessels.The Seafarers InternationalUnion maintains hiringhalls,inter alia,in Seattle,Washington; San Francisco andWilmington, California;Houston, Texas; New Orleans,Louisiana;Mobile, Alabama; and Tampa and Jackson-ville,Florida.The Seafarers International Union has contractual rela-tionships with various owners and operators who maintainfleet-wide units which consist of vessels which have cranesor gantries capable of self-loading and unloadingas well asother vessels which do not have such equipment or capabil-ities.The Seafarers International Union also has contractu-al relationshipswith other owners and operators whomaintain fleet-wide units and who own or operate only oneor the other type of vessel.B. Facts Relating to the Executionof the Contract WithMMPAround December 1972, Eduardo Garcia attempted tointerestReynolds Metals in the concept of providing turna-round shipping service between Miami and San Juan,Puerto Rico. Some time in January 1973, Garcia made in-quiries of the Seafarers International Union as to whatkind of "area contract" the Seafarers International Unionfelt would be applicable to a vessel with theSiboney'specu-liarities in the contemplated run. (The vessel was then laid 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDup in MorganCity,Louisiana,for repairs and outfitting forsea.)On or about some time before mid-January 1973,Garcia was given by a Seafarers International Union repre-sentative a standard form of Seafarers International Unionagreement for unlicensed personnel containing tentativecost figures,including wage and fringe benefit rates.This isSeafarers InternationalUnion's standard freightship agree-ment for the Maritime industry covering unlicensed per-sonnel.Around the same time that Garcia received fromthe Seafarers InternationalUnionthe foregoing agreement,he also received a companion contract from District 2,MEBA(for licensed personnel).Garcia worked up all costfigures, including costs based on these contracts,and sub-mitted same to Reynolds Marine Division,Around mid-January,Reynolds decided it would at-tempt the Miami-San Juan operation with theSiboney.Garcia was to set up the operation and did so. He proceed-ed to get tariffs,office space,prepare budgets,set up ad-ministrative tables of organization,etc. Subject to the ap-proval of Reynolds Marine Division as to the cost thereofbeing within industry standards,he was authorized to ne-gotiate collective-bargaining agreements.Prior to this time,the record reveals that on December12,1972,Respondent and the Seafarers InternationalUnion executed a collective-bargaining agreement,effec-tive June 16, 1972, revising an earlier agreement which be-came effective October 1,1970.The preamble of thatagreement provides in part as follows:ThisAgreement covering American Flag Gantry-Type Self-Unloading Vessels is entered into by andbetween the Seafarers International Union of NorthAmerica, Atlantic andGulf Districtaffiliated with theAmerican Federation of Labor and Congress of In-dustrial Organizations,hereinafter referred to as theUnion,and the undersigned company,and any of itssubsidiary companies,which may be formed to oper-ate AmericanFlag Gantry-Type Self-Unloading Ves-sels in effect until October1st, 1975,and shall contin-ue from year to year thereafter unless either partyhereto shall give written notice to the other of its de-sire to amend or terminate same, which notice shall begiven at least 60 daysprior tothe expiration date....The contract provides for the recognition of the Seafar-ers International Union,as follows:Section 1.Recognition.The Companyrecognizesthe Union as the exclusive representatives of the unli-censed personnel(hereinafter sometimes called theUnlicensed Personnel)employed on American FlagVessels owned and operatedby theCompany for thepurposes of collective bargaining in respect to rates ofpay wages,hours of work and other conditions of em-ployment.The crew for theSiboneywas obtained by the master, onor aboutFebruary12, 1973, notifying the MMP that thevesselwas about to become operational and requestingMMP to supply unlicensed seamen which it did. On orabout February15,Garcia reviewed a draft contract pro-posal by the MMP specifically tailored for theSiboney,andon orabout February20, executed a collective-bargainingagreement with MMP recognizing it as the representativeof the employees aboard theSiboney.The Seafarers InternationalUnion,in addition to itscontract proposal submitted to Respondent in January1973, sent the following telegraphic demand for recogni-tion to Respondenton February 28, 1973,after it hadlearned that the crew fortheSiboneyhad not been ob-tained from the Seafarers International Union hiring hall:REYNOLDS METALS CO MARINE DIV BOX 2311CORPUS CHRISTI TEXRE MV SIVONEY [SIC] AS YOU KNOW THIS UNION AND YOUR COHAVE IN FULL FORCE AND EFFECT A COLLECTIVE BARGAININGAGREEMENT.PURSUANT TO ARTICLE ONE, SECTION ONE OFSUCH COLLECTIVE BARGAINING AGREEMENT,THIS UNION ISTHE SOLE AND EXCLUSIVE BARGAINING REPRESENTATIVE OFALL UNLICENSED PERSONNEL EMPLOYED ABOARD ALL VESSELSOWNED AND-OR OPERATED BY YOU OR YOUR SUBSIDIARIES.AMONG OTHER PROVISIONS CONTAINED IN OUR COLLECTIVEBARGAINING AGREEMENT ARE PROVISIONS FOR THE EMPLOY.MENT OF ALL UNLICENSED SEAMEN FROM OUR HIRING HALLSWE HAVE ASCERTAINED THAT THE VESSEL MV SIVONEY [SIC] ISOWNED AND-OR OPERATED BY YOUR SUBSIDIARY OCEANTRAILER TRANSPORT CORP AND NOT WITHSTANDING THEABOVE COLLECTIVE BARGAINING AGREEMENT AND ITS PROVI-SION, YOU AND/OR YOUR SUBSIDIARY HAS FAILED AND RE-FUSED TO EMPLOY UNLICENSED SEAMAN FROM OUR HIRINGHALL AS CONTRACTUALLY PROVIDED AND HAS FAILED ANDREFUSE TO APPLY THE TERMS OF THE COLLECTIVE BARGAIN-ING AGREEMENT TO THIS VESSELTHE FORGOING CONSTITUTES A MOST SERIOUS AND MOSTSUBSTANTIAL BREACH OF OUR COLLECTIVE BARGAININGAGREEMENT.UNLESS THIS BREECH [SIC] IS REMEDIED FORTH-WITH AND THE TERMS OF OUR COLLECTIVE BARGAININGAGREEMENT APPLIED TO SUCH VESSEL WE SHALL HAVE NOCHOICE BUT TO TAKE SUCH ACTION AND PROCEEDINGS AS MAYBE WARRANTED OR NECESSARY UNDER THE CIRCUMSTANCESYOUR IMMEDIATE REPLY OF COMPLIANCE IS REQUESTEDAND WE RESERVE UNTO OURSELVES APPROPRIATE ACTION FORDAMAGES SUSTAINED FRATERNALLYFRANK DROZAK VICE PRESIDENTC. Analysis,Findings,and ConclusionsFor thereasons explicated hereinafter,Iam convincedand I find that the Respondents did not violate Sections8(a)(l), (2), and(5) as charged in the complaint.InMoore-McCormack Lines,Inc.,139 NLRB 796 (1962),the Board stated in pertinent part that:As a general proposition we agree with thePetitioner's contention that units of seagoing person-nel should be fleetwide in scope....Such units alsoconform to the pattern presently prevailing in the mar-itime industry.Moreover, there are obvious advan-tages in such a single unit:the elimination of inter-unionrivalry withrespect to similar employees of thesame employer and consequent dimution of conflictswhich maybring onwork stoppages and the facilita-tion of transfers of personnel between ships of thesame employer and of ships between different ship-owners.But thesereasons for finding a fleetwide unit REYNOLDS METALS COMPANYappropriate may be overbornein a particularcase by spe-cial circumstances which indicate the injustice or the un-suitability of applying the general rule.[Emphasis sup-plied.]In my view, the record herein amply supports a findingthat the present case contains the underlying elements ofspecial circumstances which indicate the unsuitability ofapplying thegeneral ruleofMoore-McCormack.Central to the resolution of this case is the issue ofwhether the Respondents violated Section 8(a)(5) and (2)of the Act by failing to accrete theSiboneyto the existingfleet-wide unit covered by the 1972agreementbetweenReynolds and Seafarers International Union. It is clearfrom the record and I find that the 1972 agreement by itsterms, limits its coverage to "American Flag gantry-typeself-unloading vessels."The UnitedStatesDistrict Courtfor the Southern District of Florida found that this 1972agreement does not cover theSiboney,a finding also inde-pendently arrived at by the internal disputes referee in hisdetermination, part of the record herein.Since accretion is not dictated by the existence of the1972 agreement, is it automatically compelled by applica-tion ofMoore-McCormack?In my view it is not, for therecord herein amply supports a finding of the special cir-cumstances adverted to by the Board inMoore-McCor-mack.In finding such special circumstances herein, I have giv-en consideration to the following which I find as facts onthis record and which in my view establish a pattern ofbargaining on other than a fleet-wide basis.1.That Reynolds Metals, under its marine division, op-erates two gantry-typevessels,the SSIngerand the SSWalter Rice,the employees of whom are covered under acollective-bargaining agreement with the Seafarers Interna-tionalUnion, which agreement excludes nongantry typevessels.2. In addition, Reynolds and/or its subsidiaries operat-ed two othervessels, theMT El Buey Grandeand theMTEl Toro Grande,which are not gantry-type vessels and arenot operated under a collective-bargaining agreement withany labor organization,including the Seafarers Interna-tionalUnion,which has made no claim that the vesselsaccrete to a fleet-wide unit.3.TheSiboney,a nongantry type vessel is operated byOcean-Trailer Company, a subsidiary of Reynolds Metals.4.The history ofthe vesselSSSiboneyestablishes with-out contradiction thatthis vesselwas from July 1, 1970,bareboat chartered to Reynolds or its subsidiaries, to wit,St.George Corp., Pyramid Container Transport Corp.,and, finally, Ocean-Trailer.5.At various times during the history of this vessel, boththe licensed and unlicensed personnel were represented byvarious labor organizations including the Seafarers Inter-national Union and the MMP. At no time did the SeafarersUnion make a demand that this vessel,whatever name itwas called,when it was under charter to Reynolds or its629subsidiaries, other than Ocean-Trailer, should be accretedto a fleet-wide unit, and this is so even though the 1972agreement covering the SSIngerand the SSRiceis the lastof many collective-bargaining agreements with the Seafar-ers International Union.6.The vesselsIngerandRiceare distinctly different notonly because they are gantry-type vessels rather than non-gantry, as is the SSSiboney,but also in other respects,including the requirement for personnel with differentskills.7.There has never been any interchange or transfer ofpersonnel among theInger, Rice,and theSiboney,althoughthere is interchange and transfer of personnel betweenIn-gerandRice. IngerandRicepersonnel come from Seafar-ers International Union hiring halls while theSiboneyem-ployees came from MMP hiring halls.For many years the Seafarers International Union haslimited its collective-bargaining unit with Reynolds to gan-try-type vessels. There has been no bargaining with respectto nongantry-type vessels owned or operated by Reynoldsor its subsidiaries. This equally applies to theSiboneyfromthe time this vessel was bareboat chartered by Reynolds.The employees of this vessel have been representedthroughout its history by both the Seafarers InternationalUnion and the MMP in different collective bargainingunits. In sum total there is lacking a fleet-wide bargaining-unithistory among all of Reynold's vessels.Only with re-spect to the gantry-type vessels has there been fleet-widebargaining.It is clear that Reynolds does not bargain with SeafarersInternational Union on a fleet-wide basis. It is also clearthat assumingarguendothe nonlicensed personnel were ac-creted to the Seafarers International Union unit and Reyn-olds is required to bargain over these employees therewould result an exacerbation of industrial conflict contraryto the doctrine ofMoore-McCormackand, for that matter,the very purposes of the Act.Accordingly, I find and conclude that the unlicensedseamen employees of the MVSiboneyare not an accretionto a fleet-wide unit herein, and that the Respondents havenot violated Section 8(a)(1), (2), and (5) of the Act as al-leged in the complaint and I shall recommend dismissal ofthe complaint in its entirety.CONCLUSIONS OF LAW1.The Respondents herein are individually and collec-tively an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2.The Seafarers International Union, Atlantic, Gulf,Lakes & Inland Waters District, and the International Or-ganizationOfMasters,Mates & Pilots, Associated Mari-timeWorkers, Local 8, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3.The Respondents have not engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (5)of the Act. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe foregoing findings of fact and conclusions oflaw and the entire record in this proceeding and pursuantto Section 10(c) of the NationalLaborRelations Act asamended,Ihereby issue the following recommended:ORDER'The complaint is dismissed in its entirety.conclusions, and recommendedOrder hereinshall, asprovided in Sec102.48 of theRules and Regulations,be adopted by the Board and becomeIn the event no exceptions are filed asprovided by Sec. 102.46 of theits findings,conclusions,and Order, and all objections thereto shall beRules and Regulationsof the National LaborRelations Board,the findings,deemed waived for all purposes